1
2
3
4
5
6
7                        UNITED STATES DISTRICT COURT
8                     SOUTHERN DISTRICT OF CALIFORNIA
9
10   ALICIA DEL VILLAR,                            Case No.: 18-cv-1721-W-MDD
11                                Plaintiff,
                                                   ORDER ON JOINT MOTION
12   v.                                            FOR DETERMINATION OF
                                                   DISCOVERY DISPUTE
13   TRANSDEV SERVICES INC.,
                                                   REGARDING DEFENDANT’S
14                              Defendant.         RESPONSES TO
                                                   INTERROGATORIES AND
15
                                                   REQUESTS FOR ADMISSION
16
                                                   [ECF NO. 20]
17
18
          Before the Court is the joint motion of the parties for determination of a
19
     discovery dispute filed on May 8, 2019. (ECF No. 20). The joint motion
20
     presents Plaintiff’s motion to compel Defendant to provide additional
21
     responses to seven Interrogatories and two Requests for Admissions. (ECF
22
     No. 20-1). As provided below, the motion to compel is GRANTED IN PART
23
     AND DENIED IN PART.
24
                                 LEGAL STANDARD
25
          The Federal Rules of Civil Procedure authorize parties to obtain
26
     discovery of “any nonprivileged matter that is relevant to any party’s claim or
27

                                               1
                                                                      18-cv-1721-W-MDD
1    defense and proportional to the needs of the case....” Fed. R. Civ. P. 26(b)(1).
2    “Information within the scope of discovery need not be admissible in evidence
3    to be discoverable.” Id. District courts have broad discretion to limit
4    discovery where the discovery sought is “unreasonably cumulative or
5    duplicative, or can be obtained from some other source that is more
6    convenient, less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C).
7         An interrogatory may relate to any matter that may be inquired of
8    under Rule 26(b). Fed. R. Civ. P. 33(a)(2). The responding party must
9    answer each interrogatory by stating the appropriate objection(s) with
10   specificity or, to the extent the interrogatory is not objected to, by
11   “answer[ing] separately and fully in writing under oath.” Rule 33(b). The
12   responding party has the option in certain circumstances to answer an
13   interrogatory by specifying responsive records and making those records
14   available to the interrogating party. Rule 33(d).
15        Rule 36 of the Federal Rules of Civil Procedure governs requests for
16   admission. The rule allows for a party to serve on another party a written
17   request to admit the truth of matters relating to facts, the application of law
18   to fact or opinions about either and genuineness of described documents.
19   Rule 36(a)(1)(A), (B), Fed. R. Civ. P.   The answering party must admit the
20   matter, or “specifically deny it or state in detail why the answering party
21   cannot truthfully admit or deny it.” Rule 36(a)(4). “A denial must fairly
22   respond to the substance of the matter; and when good faith requires that a
23   party qualify an answer or deny only a part of the matter, the answer must
24   specify the part admitted and qualify or deny the rest.” Id. If an answer does
25   not comply with this rule, the court “may order either that the matter is
26   admitted or that an amended answer be served.” Rule 36(a)(6).
27

                                              2
                                                                         18-cv-1721-W-MDD
1                                      DISCUSSION
2          Discovery opened in this case at least by September 26, 2018, when the
3    Case Management Conference was held. (ECF No. 14). The Scheduling
4    Order issued on October 1, 2018, authorized discovery until March 29, 2019.
5    (Id.). The discovery requests at issue in this Joint Motion were served by
6    Plaintiff on Defendant on January 22, 2019. (ECF No. 20-1 at 7).1 As a
7    consequence of extensions requested by Defendant and granted by Plaintiff,
8    responses were not provided until April 1, 2019, after the close of discovery.
9    The parties met and conferred, and additional responses were provided as
10   late as April 23, 2019. (ECF No. 20-1 at 3-9). So, here we are, now almost
11   two months after the close of discovery, dealing with a discovery dispute.
12         No reason is given by Plaintiff for her delay of nearly three months in
13   serving written discovery requests on Defendant. Defendant’s responses,
14   nonetheless, were due in late February. No reason is given by Defendant for
15   seeking extensions from Plaintiff that resulted in production after the close of
16   discovery. All in all, the Court is unimpressed with the diligence of Plaintiff
17   and the tardiness of Defendant.
18         A. Interrogatories
19         At issue are Defendant’s responses to Interrogatories 6, 7, and 10
20   through 14.
21         1. Interrogatory No. 6
22               Interrogatory No. 6 is straightforward. It asks the question: “If
23         you contend that Plaintiff was terminated, please state all facts which
24         support your reason for terminating Plaintiff.” This straightforward
25
26
     1The Court will refer to page numbers provided by CM-ECF rather than original
27   pagination throughout.

                                               3
                                                                           18-cv-1721-W-MDD
1    Interrogatory required a straightforward response. There certainly is
2    no question that Defendant terminated Plaintiff’s employment – it is
3    the basis for this lawsuit. Nonetheless, in its initial response,
4    Defendant contended that the terms “terminated” and “terminating”
5    are vague and ambiguous and completed its response with boilerplate
6    objections. It provided no substantive answer whatsoever. (ECF No.
7    20-1 at 14). The boilerplate objections are insufficient to comply with
8    the specificity requirements of Rule 33(b)(4). Had that situation
9    remained, the Court strongly would consider sanctions under Rule
10   26(g).
11        Defendant supplement its response twice, ultimately providing
12   the report detailing the reasons for Plaintiff’s termination and reports
13   regarding previous warnings for allegedly similar conduct. Plaintiff
14   asserts that this is insufficient because Defendant did not expressly
15   state that the reports provide “all” of the reasons for the termination.
16   The Court finds Defendant’s supplemental responses sufficient
17   although the continued inclusion of the challenge to the word
18   “terminated” and “terminating” and the continued inclusion of frivolous
19   boilerplate is improper. No further response, however, is required.
20   2. Interrogatory No. 7
21        In the same vein, Interrogatory No. 7 requests Defendant to
22     identify all persons who witnessed the events leading up to Plaintiff’s
23     termination. This is straightforward but again Defendant refused,
24     initially, to provide a meaningful response. Defendant persisted in
25     its frivolous objection to the meaning of the word “terminate” and
26     repeated general, boilerplate objections. Defendant also objected
27     that the Interrogatory was compound as it called for the response to

                                       4
                                                                  18-cv-1721-W-MDD
1      include contact information for the witnesses. That objection is
2      OVERRULED. This interrogatory is analogous to an example
3      provided in the Commentary to 1993 Amendment to subdivision (a)
4      of Rule 33, which provides “a question asking about communications
5      of a particular type should be treated as single interrogatory even
6      though it requests that the time, place, persons present, and contents
7      be stated separately for each such communication.” Substitute
8      “witnesses to the events leading to termination” for
9      “communications” and the guidance provided by the Commentary
10     provides the correct ruling.
11        Ultimately, despite repeating its improper objections, Defendant
12     provided the names of witnesses to the events leading to termination.
13     Defendant did not provide titles and contact information for these
14     persons. In that regard, Defendant’s response is deficient. A further
15     response is required.
16   3. Interrogatories Nos. 10-14
17        These Interrogatories are related. Plaintiff alleges that her
18   termination was retaliatory due to her union steward activities. The
19   disputed Interrogatories ask Defendant to identify complaints made by
20   Plaintiff regarding route changes (No. 10), the identity of persons who
21   investigated the complaints (No. 11), whether any investigation
22   occurred and identifying any resulting documents (No. 12), identifying
23   any action was taken at the conclusion of any investigation and whether
24   the employee was notified of the action (No. 13) and, somewhat
25   redundantly, whether any action was taken following any investigation
26   (No. 14).
27        All of Defendant’s objections regarding the allegedly compound

                                      5
                                                                18-cv-1721-W-MDD
1    nature of these Interrogatories are OVERRULED. In response to
2    Interrogatory No. 10, Defendant identified email communications and
3    also stated that there were other discussions for which Defendant
4    provided no details and no substantive answer. If the emails are all of
5    the complaints made by Plaintiff regarding routing during the
6    requested time period, the answer is sufficient. If there is more,
7    Defendant must provide a more robust response or state unequivocally
8    that the emails are all there is and there were no other relevant
9    complaints made by Plaintiff.
10        Defendant’s response to Interrogatory No. 11 is inadequate. The
11   objections are OVERRULED. Defendant must respond in detail to the
12   question asked reserving only information subject to legal privilege. If
13   Defendant withholds information due to privilege, Defendant must
14   comply with Rule 26(b)(5).
15        Regarding Interrogatory No. 12, Defendant ultimately identified
16   certain emails as responsive but provided no further substantive
17   response. If the emails constitute the complete response to the question
18   asked, the answer is sufficient. If there is more, Defendant must
19   provide a more robust response or state unequivocally that the emails
20   are a complete response.
21        Interrogatory Nos. 13 and 14 pose nearly identical questions and
22   nearly identical responses. The Court’s ruling on these Interrogatories
23   is the same as Interrogatory No. 12.
24   B. Requests for Admission (“RFA’)
25        RFA No. 12 required Defendant to admit or deny that it does not
26     always terminate employees who commit a terminable infraction,
27     defined as the list of offenses provided in the Employee Handbook.

                                      6
                                                                18-cv-1721-W-MDD
1              Similarly, RFA No. 15 required Defendant to admit or deny that it
2            has not terminated every operator who failed to immediately report a
3            “near miss” to dispatch within the past 5 years.
4              Defendant’s responses are not compliant with Rule 36. Defendant
5            interposes objections, including boilerplate such as “the request is
6            not reasonably calculated to lead to the discovery of admissible
7            evidence.” First, that language was removed from Rule 26 over two
8            years ago. It is a patently invalid objection. Next, RFA’s are not
9            truly discovery devices, they are designed to streamline the issues for
10           trial. Defendant was obliged to admit the matter, or “specifically
11           deny it or state in detail why the answering party cannot truthfully
12           admit or deny it.” Rule 36(a)(4). “A denial must fairly respond to the
13           substance of the matter; and when good faith requires that a party
14           qualify an answer or deny only a part of the matter, the answer must
15           specify the part admitted and qualify or deny the rest.” Id.
16           Defendant’s response is neither an admission nor a denial.
17             If an answer does not comply with this rule, the court “may order
18           either that the matter is admitted or that an amended answer be
19           served.” Rule 36(a)(6). Here, the Court will require an amended
20           answer be served that comports with the requirements of Rule 36.
21                                  CONCLUSION
22        As presented in this Joint Motion, Plaintiff’s motion to compel further
23   answers to Interrogatories and Requests for Admissions is GRANTED IN
24   PART. Defendant must provide appropriate further responses to
25   Interrogatories 7 and 10 through 14 as provided herein. Defendant must
26   amend its responses to Requests for Admission 12 and 15 to comply with the
27   requirements of Rule 36. The further responses must be served upon

                                            7
                                                                      18-cv-1721-W-MDD
1    Plaintiff no later than 14 days from the date of this Order absent a contrary
2    agreement of the parties or further order of the Court.
3    Dated: May 24, 2019
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                            8
                                                                     18-cv-1721-W-MDD
